Hopkins, J. P., dissents and votes to reverse the judgment and to dismiss the proceeding on the merits, with the following memorandum:
A municipal contract subject to the requirements of public bidding must be awarded to the lowest responsible bidder (General Municipal Law, § 103). In determining the lowest bidder, the municipal agency charged with the function is rightfully concerned with the bidder’s responsibility—an elastic word which includes considerations of skill, judgment and integrity. Hence, the background of the bidder may be properly investigated by the municipal agency (Matter of Futiía Co. v Office of Gen. Servs. of State of N. Y., 39 AD2d 136). Unquestionably, the board of education, in determining the petitioner’s responsibility, was entitled to take into account the criminal record of its principals (see Matter of Zara Contr. Co. v Cohen, 23 AD2d 718; cf. State Finance Law, § 139-b; General Municipal Law, § 103-b). Hence the board of education, upon finding that two of the stockholders of petitioner, owning between them 75%* of the corporate stock, had criminal records, could rationally determine that the petitioner was not the lowest "responsible” bidder. Once a rational basis for that determination is found to exist, the court’s power to interfere in the award of a contract arising out of the bidding process is ended. Reasonable men may differ as to the criteria which the municipal agency adopts in determining the responsibility of bidders, but it is the reason of the municipal agency, not the reason of the court, which prevails (Matter of Caristo Constr. Corp. v Rubin, 15 AD2d 561, affd 10 NY2d 538; Matter of Kayfield Constr. Corp. v Morris, 15 AD2d 373, 379). I see no grounds for the petitioner’s claim that the board’s action was irrational, because previous administrations of the board had not disqualified the petitioner from bidding and had awarded a contract to it. Surely, board policies are always subject to change, as conditions change; and no bidder can claim a vested interest in the bidding on the theory that new policies cannot bind a bidder who has previously performed a contract. To stultify the board by such a limitation thwarts the exercise of the function confided exclusively to it of properly providing for the transportation of the city’s students. Nor do I see on this record a pattern of discrimination by the board which prejudiced the petitioner. In the first instance, the character and extent of the criminal record of the petitioner’s stockholders is a matter to be weighed by the board; what the criminal record of other bidders may be is equally a matter for the board. A court should not substitute its judgment of what is or is not significant in the background of the bidders which bears critically on their responsibility. Certainly, the background of the principals of the petitioner provided reason enough for *834the petitioner’s disqualification. In any event, I cannot find any warrant in the provision of the judgment permitting the award of the contract to the petitioner on the condition that one of the two implicated stockholders shall sell his stock within six months and not participate in the affairs of the petitioner. That provision, it seems to me, clearly violates the rule that the court may not force the municipal agency by the manipulation of the bidder’s stock ownership into accepting as the lowest responsible bidder one which has been found on rational grounds by the agency not to he responsible. For these reasons, I dissent and vote to dismiss the petition. [100 Misc 2d 712.]